Citation Nr: 0606842	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  05-27 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
the service connected post-traumatic stress disorder (PTSD) 
with depressive disorder.


REPRESENTATION

Appellant represented by:	Richard Mahlin, Attorney


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel




INTRODUCTION

The veteran had active service from January 1968 to April 
1971.

This appeal arises from a May 2005 rating decision of the 
Lincoln, Nebraska Regional Office (RO), that awarded service 
connection for PTSD with depressive disorder and assigned a 
30 percent evaluation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant an 
initial rating in excess of 30 percent for the service 
connected PTSD.

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
this case, a recent private medical report from Affiliates in 
Psychology indicates that the veteran suffered from PTSD 
related symptoms to include nightmares (three times a week), 
frequent flashbacks, sleep disturbance, extreme social 
isolation, a loss of interest in virtually all activities, 
and an inability to get along with others.  In order to fully 
development the veteran's claim, he was scheduled for a VA 
rating examination in February 2005; however, he failed to 
appear for the examination. 

The Board notes that the veteran's failure to appear for a VA 
rating examination must be considered under the provisions of 
38 C.F.R. § 3.655.  This provision provides that when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  

Subsection (b), which applies to the instant appeal regarding 
a claim for increase, provides that when the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.   

The Court has held that in cases concerning the rating of 
disorders, clinical findings must be related specifically to 
the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 
204 (1994).  As the Board's consideration of factors which 
are wholly outside the rating criteria provided by the 
regulation is error as a matter of law (See Massey v. Brown, 
7 Vet. App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992)), the examiner is being furnished 
the pertinent excerpt from the Rating Code governing ratings 
of psychiatric disabilities so that the examiner may address 
the type of information needed by the Board to assign a 
rating to the veteran's disability.    

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name....100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships....70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

VA also has a duty to assist the veteran in the development 
of facts pertaining to his claim.  The Court has held that 
the duty to assist the claimant in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining all relevant medical records.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  In this regard, all treatment records 
from Affiliates in Psychology must be obtained.  In addition, 
the veteran should provide detailed information regarding 
time lost from work due to his service connected PTSD.

In view of the circumstances in this case, the Board finds 
that the veteran should be afforded another opportunity to 
report for a VA psychiatric rating examination that should be 
based on all current treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide information regarding all mental 
health care treatment for the disability 
at issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant evidence that is not already of 
record to include all mental health 
treatment records from Affiliates in 
Psychology.  In addition, the RO should 
obtain from the veteran a comprehensive 
statement as to the amount of time lost 
from work due to PTSD symptoms in recent 
years.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  When the above records have been 
entered into the claims folder, the 
veteran should be afforded a VA 
psychiatric examination in order to 
determine the current severity of his 
service-connected PTSD with depressive 
disorder.  The claims folder and a copy 
of this REMAND must be made available to 
the examiner and reviewed in conjunction 
with the examination.  All appropriate 
testing should be performed in connection 
with this examination in order to 
evaluate fully the veteran's condition.  
A Global Assessment of Functioning score 
and an analysis of its meaning should be 
provided.  All rating criteria noted 
above must be addressed.  

3.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issue remaining on appeal.  If any 
benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) to include consideration of an 
extraschedular evaluation should be 
issued and the veteran and his 
representative should be afforded an 
opportunity to respond before the case 
is returned to the Board for further 
appellate review.  The SSOC must contain 
notice of all relevant actions taken on 
the claim, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  
Additionally, if the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically refer to 38 
C.F.R. § 3.655 (2005).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


